The court were divided in opinion, whether the witness was receivable on the ground of interest. Yeates, J. declared himself in the affirmative, and Smith, J. in the negative. But they readily agreed that he was privileged from giving evidence, under the maxim cited. They could not avoid seeing the tendency of his examination, disguise it as you will. The plaintiffs’ strong hold was, that the deeds were executed to protect the property against the judgment, which was to ensue in six months, and that the father and sons combined together to defraud the creditors of the former, and to create a trust for his use. If it should even be conceded, that an indictment would not lie against the witness for agreeing to accept this deed, which though void against creditors, might be good against the grantor and his heirs, yet the combination itself was nefarious and immoral, and would justly subject every person concerned in it to ignominy and contempt, and was therefore within the construction of the maxim, as lately adopted in Respub. v. Gibbs, *517in bank. The rules of evidence* are founded in reason and good sense.
Cited in 94 Pa. 151 in support of the decision that the testimony of a witness given under compulsion of the court, cannot be used against him on a criminal charge, for the reason that he should not have been subjected to such compulsion.
Messrs. Duncan and Watts, pro quer.
Messrs. Bowie and Hopkins, pro def.
To oblige the witness to be sworn under the circumstances of this case, would be in effect compelling him to accuse himself of an immoral act, and a violation of his privileges as a citizen. † The exception is therefore allowed.
The plaintiff suffered a nonsuit.

The rules of evidence are founded in the charities of religion, in the philosophy of nature, in the truths of history, and in the experience of common life. Per Erskine arguendo, Rex v. Hardy. Trial 207-8.


Pennsylvania constitution, art. 9, § 9. The accused cannot be compelled to give evidence against himself.